ORDER

PER CURIAM.
Coy Conaway (Defendant) appeals from the judgment of conviction entered by the Circuit Court of St. Louis County after a jury found him guilty of robbery in the first degree and armed criminal action. Defendant claims that the trial court erred in allowing the prosecutor to improperly personalize closing argument.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).